The Vice-Chancellor.-
There aré no'circumstances in this case to show unfairness in' making the contract: the defendants were Englishmen just arrived in this country and voluntarily entered into an agreement with the complainants.
The defendants have suggested their being aliens. This point the court' cannot look to while it comes from them. They could have obviated- this difficulty themselves: by making the necessary deposition-or affirmation and having it filed and recorded by the secretary of state: 1 R. S. 720, § 15. There is nothing to prevent a decree for specific performance *513and there must be the usual reference to the master to report upon the title. The question of costs and all further directions 1 l are reserved.
Order accordingly.